Scott, J. (concurring):
If Zucker had survived the accident and was suing in his own behalf, and gave no more evidence of his freedom from contributory negligence than is contained in the present record, I should without hesitation concur in a reversal of the judgment. It is well settled, however, as demonstrated by Mr. Justice Dowling, that less convincing evidence of .freedom from contributory negligence on the part of an injured person is required, when his injury has resulted in death and the suit is by his representatives, than would be required if he had survived and could speak for himself. I have, therefore, concluded to concur in the affirmance of the judgment. As to the evidence that the deceased customarily exercised care in crossing railroad tracks, I much doubt its admissibility, but, even assuming that it was incompetent, I am not persuaded that it tended in any appreciable degree to induce the verdict. At most it only tended to lend a tone of probability to the direct evidence that on the occasion of the accident Zucker apparently observed ordinary care in crossing the street.